 Case 2:19-cv-07648-RGK-JPR Document 20 Filed 06/29/20 Page 1 of 2 Page ID #:95



1
                                                         JS-6
2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
     KENNETH KOSSOFF, an individual,      )   Case No. 2:19-cv-07648-RGK-JPR
11                                        )   [Honorable R. Gary Klausner]
                Plaintiff,                )
12                                        )   [PROPOSED] ORDER RE JOINT
13
          vs.                             )   STIPULATION FOR DISMISSAL
                                          )   OF ENTIRE ACTION WITH
14   PRINCIPAL LIFE INSURANCE             )   PREJUDICE
     COMPANY,                             )
15                                        )
                                          )
16
                Defendant.                )
17                                        )
                                          )
18                                        )
19

20

21

22

23

24
                                          1
25
        [PROPOSED] ORDER RE JOINT STIPULATION FOR DISMISSAL OF
                    ENTIRE ACTION WITH PREJUDICE
 Case 2:19-cv-07648-RGK-JPR Document 20 Filed 06/29/20 Page 2 of 2 Page ID #:96



1          Pursuant to the stipulation of the parties, it is hereby ORDERED that the above-
2    captioned action hereby is dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of

3    the Federal Rules of Civil Procedure, and that all parties bear their own fees and costs.

4
     DATED: June 29, 2020                                ____________________________
5                                                        Honorable R. Gary Klausner
                                                         United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                 2
25
         [PROPOSED] ORDER RE JOINT STIPULATION FOR DISMISSAL OF
                     ENTIRE ACTION WITH PREJUDICE
